Citation Nr: 1047468	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-07 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a determination that the character of Appellant's discharge was a 
bar to receipt of VA compensation benefits.  

2.  Whether the character of Appellant's discharge is a bar to 
receipt of VA compensation benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Appellant served on active duty from March 1999 to November 
2000.  He was discharged under other than honorable conditions.  

In an administrative decision dated August 2002, the Nashville, 
Tennessee Regional Office (RO) determined that the Appellant had 
evidenced willful and persistent misconduct in service, and that 
his discharge was under dishonorable conditions.  Accordingly, 
the RO found that the character of discharge was a bar to receipt 
of VA compensation benefits.  He was advised of this 
determination in a letter dated later that month. 

In October 2004, the Appellant submitted a claim for service 
connection for a psychiatric disability.  By letter dated in 
November 2004, the RO informed the Appellant that his claim for 
VA benefits remained denied based on his dishonorable service.  
The November 2004 notice informed him that his claim was 
originally denied in August 2002, and that since he had not 
appealed the determination, it had become final.  

In June 2007 and August 2007 the Appellant submitted additional 
claims, again seeking service connection for a psychiatric 
disability.  He was notified by letters dated in June and August 
2007 that the claim were previously denied based on the character 
of the Appellant's discharge.  

Most recently, in October 2008, the Veteran filed a claim seeking 
service connection for a psychiatric disability manifested by 
schizophrenia.  The claim was denied by the RO in November 2008.  
The current appeal resulted.  

The Board notes that the RO listed the issue as "entitlement to 
VA benefits."  However, the Board believes that the matter is 
properly characterized as set forth on the cover page of this 
decision.  The Board must address the issue of whether new and 
material evidence has been received because it determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996);Jackson v, Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

The Appellant presented testimony before the Board in July 2010.  
The transcript has been associated with the claims folder.  


FINDINGS OF FACT

1.  In an unappealed August 2002 administrative decision, the RO 
determined that the appellant's period of service from March 4, 
1999, to November 21, 2000, was considered dishonorable for VA 
purposes.  

2.  The evidence received since the August 2002 decision is new 
and material, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the August 2002 administrative decision 
that determined that the appellant's period of service from March 
4, 1999, to November 21, 2000, was dishonorable and considered a 
bar to VA benefits is new and material and the criteria to reopen 
the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that VA has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2009).  With respect to the new and material evidence portion of 
the present appeal, the Appellant has not received sufficient 
notice and assistance.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006); Stegall, supra.  However, as will be discussed fully 
below, the Board finds that new and material evidence has been 
submitted sufficient to reopen the claim.  Therefore, a full 
discussion of whether VA met these duties is not needed, as no 
prejudice can flow to the Appellant from such error with respect 
to the claim to reopen.  Assistance deficiencies with respect to 
the underlying claim will be discussed in the REMAND section 
below.

II.  Analysis

The Appellant seeks service connection for an acquired 
psychiatric disability manifested by schizophrenia.  However, a 
person seeking VA benefits must first establish that they have 
attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 
38, 40 (1997).  The term "veteran" means a person who served in 
the active military, naval or air service, and who was discharged 
or released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).

The Appellant's DD-214 reflects that he entered active duty in 
March 1999.  He had one year, five months, and 26 days active 
duty.  He was discharged in November 2000, with an "other than 
honorable discharge."  The narrative reason for the separation 
was "in lieu of trial by Court-Martial."  

In January 2000, the Appellant filed a claim seeking service 
connection for stress and depression.  He submitted a letter from 
Cherokee Health Systems that indicated that he had been treated 
since December 1999 for depressive episodes.  During treatment, 
he also described auditory hallucinations.  The current diagnosis 
was psychotic disorder and major depressive disorder.  Records 
from the Knox County Health Department dated in December 2000 
indicated a probable diagnosis of schizophrenia.  Based primarily 
on his auditory hallucination, a social worker in March 2001 
certified that he was unable to work.  

In September 2001, the Army Discharge Review Board reviewed the 
Appellant's records and determined that he was properly and 
equitably discharged.  A review of the service history indicated 
that he was absent without leave (AWOL) from July 27, 1999 to 
October 17, 1999.  In October 1999, after consulting with 
counsel, the appellant requested discharge in lieu of trial by 
Court-Martial.  

In an August 2002 administrative decision, the RO determined that 
the appellant's period of service from March 4, 1999, to November 
21, 2000, was considered dishonorable for VA purposes.  In that 
decision, the RO found that the "issue of insanity is not 
involved."  The Appellant was provided notice of that decision 
later that month, but did not initiate an appeal.  As such, the 
decision is final.  

In October 2004, the Appellant sought to reopen his claim and 
alleged service connection for schizophrenia.  He submitted a 
copy of a Social Security Administration (SSA) decision dated in 
April 2001.  In that decision, the SSA noted that the Appellant 
was hospitalized for mental health problems while in the military 
and reportedly had thoughts of killing others and voices telling 
him to commit suicide.  The SSA decision indicates that he was 
"discharged because of his psychiatric problems."  The SSA 
determined that the Appellant had not engaged in substantial 
gainful activity since October 28, 1999, had severe impairments 
consisting of a psychotic disorder, major depressive disorder, 
schizoaffective disorder, and paranoid personality traits, and 
that he had been under such disability since October 28, 1999.  

In a November 2004 letter, the RO denied reopening the claim.  

In June 2007, the RO again denied reopening the claim.  No new 
evidence was submitted other than an application for service 
connection for an acquired psychiatric disability.  

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted.  3 8 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of the new and material 
evidence analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence received since the last final RO consists of the 
Appellant's testimony before the undersigned in July 2010.  In 
that testimony, the Appellant described the circumstances 
surrounding going AWOL in the service.  He stated that he had 
auditory hallucinations as early as May 1999 and received current 
treatment for such.  

This testimony is new, as it was not previously considered by VA 
adjudicators.  The evidence is material because it raises a 
reasonable possibility of substantiating the claim.  
Specifically, it supports the contention that the psychiatric 
disability was of such severity at the time he went AWOL that he 
may not have been responsible for his actions.  Therefore, the 
Board will reopen the issue of whether the Appellant's character 
of service is a bar to VA compensation benefits.




ORDER

New and material evidence having been received, the issue of 
whether entitlement to benefits is barred based upon the 
character of discharge for a period of active service is 
reopened.


REMAND


The Board finds that additional development is warranted prior to 
a decision on the merits.  In this respect, the Appellant was not 
provided VCAA notice prior to the adjudication of his claim, nor 
at anytime thereafter.  The Court has held that VCAA applies to 
all five elements of a claim for service connection.  Among those 
elements is "veteran status."  The Court has further held that 
in a case of an appellant is seeking eligibility for VA benefits 
even when he has previously accepted a discharge in lieu of a 
court martial is still entitled to VCAA notice.  Dennis v. 
Nicholson, 21 Vet. App.  18 (2007).  This is particularly true if 
an appellant is seeking to establish to the Secretary's 
satisfaction that he was insane at that time of the commission of 
the offense leading to his discharge.  See 38 C.F.R. § 3.12(b).  
Hence, VCAA notice must be provided prior to re-adjudication of 
the claim on the merits.  

In addition, the Appellant's service personnel records are not 
associated with the claims file.  These records would verify the 
circumstances surrounding the Appellant's discharge from active 
duty service and must be acquired.  

Moreover, the Appellant is advised that there are two types of 
character of discharge bars to establishing entitlement for VA 
benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 
regulatory bars listed in 38 C.F.R. § 3.12(c) and 38 C.F.R. § 
3.12(d).  A discharge or release from service for acceptance of 
undesirable discharge in lieu of trial by general court-martial 
is considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d)(1).  A discharge or release from service 
under one of the conditions specified in 38 C.F.R. § 3.12 is a 
bar to the payment of benefits unless it is found that the person 
was insane at the time of committing the offense causing such 
discharge.  38 C.F.R. § 3.12(b) (2010).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has been 
engrafted upon such basic condition, exhibits, due to disease, a 
more or less prolonged deviation from his normal method of 
behavior; or who interferes with the peace of society; or who has 
so departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the social 
customs of the community in which he resides38 C.F.R. § 3.354(a) 
(2010). 

VA regulations provide that an insane person is one (1) who, 
while not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or (2) who 
interferes with the peace of society; or (3) who has so departed 
(become antisocial) from the accepted standards of the community 
to which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs of 
the community in which he resides.  38 C.F.R. § 3.354(a).  In the 
process of consulting various well-accepted legal authority, VA 
General Counsel has noted that the term insanity was synonymous 
with psychosis.  VAOPGCPREC 20-97.

The Court has held that the insanity need only exist at the time 
of the commission of the offense leading to the person's 
discharge, and that there is no requirement of a causal 
connection between the insanity and the misconduct.  Struck v. 
Brown, 9 Vet. App. 145 (1996). There still must be competent 
evidence, though, establishing the appellant was insane at the 
time of the offenses in question leading to the other than 
honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  
The burden is on the appellant to submit competent medical 
evidence that he was insane at the time of his offenses.  
Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  

Accordingly, upon remand, the Appellant must be afforded 
additional opportunity to present evidence or argument in support 
of his claim seeking eligibility to VA benefits.  If the 
appellant requires assistance in obtaining evidence, the AOJ 
should assist him.  In this respect, the Court has held that a 
demonstration of status as a veteran is not required to trigger 
VA's duty to assist.  Gardner v. Shinseki, 22 Vet. App. 415, 421 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant a notice letter in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and any other 
applicable legal precedent.  Specifically, 
the Appellant should be told what evidence is 
needed to substantiate his claim for 
eligibility for VA benefits, to include any 
contention that he was insane, within the 
meaning of the regulations 38 C.F.R. §§ 3.12, 
3.354, at the time of the offense that led to 
his discharge from service.

2.  Contact the service department and obtain 
the Appellant's service personnel records, to 
specifically include all records relating to 
his receipt of an other than honorable 
discharge to escape trial by court martial.  

3.  Thereafter, if Appellant produces 
evidence that suggests that he was insane at 
the time of the offense that led to his 
discharge, the AOJ should consider whether a 
VA examination is required.  

4.  Then, the AOJ should readjudicate the 
claim in light of any evidence added to the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


